Dismissed and Memorandum Opinion filed January 19, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00748-CR
                                     ____________

                           ROGELIO RAMIREZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 14
                               Harris County, Texas
                          Trial Court Cause No. 1770773


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to driving while intoxicated. In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced appellant on
July 26, 2011, to confinement for 30 days in the Harris County Jail, with credit for five
days served. Appellant filed a timely motion for new trial and notice of appeal. We
dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal stating that
the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The trial
court did not grant permission to appeal, and the record does not contain any rulings on
written pre-trial motions. See Tex. R. App. P. 25.2(b). Therefore, the record supports the
trial court’s certification that appellant has no right of appeal. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2